          Case 1:21-cr-00272-CM Document 53 Filed 09/01/21 Page 1 of 1
Case 1-21-CR-272-CM-01          Document 52           Filed in NYSD on 08/31/2021                 I
                                                                                                  ;Page 1 of 1




                                          LAW OFFICES OF
                                      DONNA R. NEWMAN
                                         ATTORNEY AT LAW
                                     20 VESEY STREET, SUITE 400
                                     NEW YORK, NEW YORK f 0007
                                          TEL. 2. I 2.·2.2.9· 1 5 I 6
                                          FAX 2.12.·676•7497
                                      DONNANEWMAfiLAW@AOb.COM                     l'J\HJ\0 E. noRSED
                                       MltMBER: N.Y. 8r N,J. BAR

August 31, 2021
Via ECF and Email
                                                                              7/1 /2. I
The Honorable Coleen McMahon                             ~~l-           pl)_i kS fo It ll J1;,~,_,o(..,.,;(:;
United States District Court Judge
Daniel Patrick Moynihan                                    it,     (\JDv£M~£.-r             q1     62-1   cA:--f·   tf PM-
United States Courthouse
500 Pearl St.                                                +; ~ ~        ~ x ; lv J~            !- YL> f-l,i ~ l ~.r{-~-vt-f{
New York, NY 10007-1312
                                                               O   y ~v~ t-, <:.k       1
                                                                                            -to       Lbw -(a er -#i -t._
Re: United States v. Sabitri Laforest, Garry Laforest, et al       \J £.. v ~ £   c.v
                                                                                        O( ~
    21 er 272                                                                            T

Dear Judge McMahon:

        I represent Sabitri Laforest in the above referenced matter. I write on beh
Laforest and on behalf of all the defense counsel in this matter- Thomas Dunn on behalf of
Garry Laforest, Brian Kaplan on behalf of Tatania Laforest, and Barry Goldberg o behalf of
San jay Laforest, seeking an adjournment of the status conference scheduled in th s matter
on September 14th at noon, until November 9 th at 4:00 P.M. Assistant United Stat s
Attorney Matthew Shahabian consents to this request. The adjournment is soug t because
the defense has not to date received discovery. The Government advis_es discove should
be distributed within the next week. The discovery is voluminous and expected t involve
over 6 TB of data. Accordingly, all defense counsel agree that on behalf of their r spective
clients to waive speedy trial and urge the Court to find the ends of justice are bes served
by the exclusion of speedy trial until the next conference date to afford all defend nts time
to review discovery, meet and confer with their counsel, and to provide a reason ble time
necessary for the effective preparation for trial. See 18 USC.§ 3161(h)(7)(A)(B)(i ).

Respectfully submitted,
   /sf
Donna R. Newman
Cc: AUSA Matthew Shahabian via ECF email
    All Defense Counsel via ECF email
